TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-04-00825-CV



                          Benjamin “Clint” Wheeler, II, Appellant

                                               v.

                            Walter “Benny” McArthur, Appellee




           FROM THE COUNTY COURT AT LAW NO. 1 OF TRAVIS COUNTY
           NO. 258750, HONORABLE ORLINDA NARANJO, JUDGE PRESIDING



                            MEMORANDUM OPINION


              The parties have filed a joint motion to dismiss, informing this Court that they have

resolved their differences and wish to dismiss the appeal. The appeal is dismissed on the joint

motion. See Tex. R. App. P. 42.1(a).




                                            Bea Ann Smith, Justice

Before Justices B. A. Smith, Puryear and Pemberton

Dismissed on Joint Motion

Filed: February 1, 2005